       Case 3:20-cv-00389-DPM Document 29 Filed 05/04/21 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

CLAYTON M. JACKSON
Reg. #02682-509                                                PLAINTIFF

v.                       No: 3:20-cv-389-DPM

BRENT COX, Jail Administrator,
Greene County Jail; and
JAMES GLENN, Sergeant,
Greene County Jail                                           DEFENDANTS

                                ORDER
     1. The Court withdraws the reference.
     2. Jackson hasn't updated his address; and the time to do so has
passed. Doc. 25. His complaint will therefore be dismissed without
prejudice. LOCAL RULE 5.5(c)(2). Motions, Doc. 22 & 26, denied without
prejudice as moot. An in forma pauperis appeal from this Order and the
accompanying Judgment would not be taken in good faith. 28 U.S.C.
§ 1915(a)(3).

     So Ordered.

                                                         v
                                        D .P. Marshall Jr.
                                        United States District Judge
